Citation Nr: 0631145	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a concussion.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to November 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

In December 2002, the RO received the veteran's claims of 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a concussion and a back disability.  The August 
2003 rating decision denied compensation under 38 U.S.C. 
§ 1151 for the veteran's claimed back disability, and the 
December 2003 rating decision likewise denied compensation 
for concussion residuals.  The veteran duly perfected an 
appeal of each decision.

The veteran requested a hearing before the Board in February 
2005.  Such was scheduled for July 24, 2006 in Washington, 
DC.  The veteran failed to report for the scheduled hearing.  
His representative indicated in his Informal Brief that the 
veteran wished to withdraw his hearing request.  
See 38 C.F.R. § 20.702 (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for a 
back disability and for concussion residuals.  He has 
forwarded two theories of entitlement for each alleged 
disability.  First, he claims that these injuries are the 
result of a fall on a wet floor at a VA domiciliary in 
September 2001, and that as such compensation under 38 U.S.C. 
§ 1151 is warranted.  Second, he contends that compensation 
under 38 U.S.C. § 1151 is warranted because his VA caregivers 
failed to properly treat and/or diagnose the injuries 
sustained in his September 2001 fall.  See Informal Brief at 
page 4; RO Hearing Transcript at page 11.  Before the Board 
may properly decide either issue, however, additional 
development is in order.

Reasons for remand

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified 
as amended at 38 U.S.C. § 5107(a)] requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board finds that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio.  While the veteran received letters 
in March and May 2003 which specified who is ultimately 
responsible for obtaining various pieces of evidence, neither 
letter informed the veteran of the evidence necessary to 
substantiate his claims.  The March and May 2003 letters 
specifically informed the veteran of the elements of service 
connection and the type of evidence needed to substantiate a 
service-connection claim.  Service connection, however, is 
not the issue on appeal.  The issue on appeal is entitlement 
to compensation under 38 U.S.C. § 1151.  Neither letter 
notified the veteran of the information and evidence required 
to substantiate this type of claim.  As a result, the case 
must be remanded so that the veteran can be provided VCAA 
notice with regard to the § 1151 issues.

Medical opinion

As noted above, the veteran has forwarded two theories of 
entitlement under 38 U.S.C. § 1151.  The veteran first 
maintains that any injury resulting from a fall at a VA 
medical facility warrants compensation under 38 U.S.C. 
§ 1151.  He also contends that even if compensation is not 
payable for the injuries sustained in the fall itself, 
compensation is warranted for the failure of his VA 
caregivers to properly treat and/or diagnose such injuries.  
While a VA medical opinion was obtained in August 2003 
regarding the first theory of causation - the relationship 
between the veteran's fall and his current disabilities - 
this opinion did not address the veteran's second theory of 
causation, namely the role improper treatment or diagnosis by 
VA physicians played in his current disability picture.  
Remand of the case is therefore necessary to obtain an 
additional medical opinion addressing this issue.

Moreover, while the August 2003 VA examination report noted 
that the veteran's lower back pain was unrelated to his 
September 2001 fall, the examiner did not address the 
relationship between the veteran's cervical spine 
degenerative arthritis and the Sept 2001 fall.  The examiner 
also failed to specifically note if any concussion/head 
injury residuals were present as well as any potential 
relationship to either the fall itself or subsequent 
treatment.  Accordingly, an additional medical opinion is 
needed to address these questions. 

Additionally-submitted evidence

After certification of the veteran's appeal(s) to the Board, 
his representative submitted medical treatise evidence 
directly to the Board which he contends shows the 
relationship between the veteran's current disabilities and 
his September 2001 fall and subsequent treatment.  The 
representative specifically noted in his Informal Brief that 
the veteran did not wish to waive RO consideration of this 
evidence.  Remand of the case is therefore also in order so 
that the RO can readjudicate the claim, specifically 
considering this evidence.  See Disabled American Veterans, 
et. al. v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by 
the RO]; see also 38 C.F.R. § 20.1304(c) (2006).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his § 1151 claims 
which complies with the notification 
requirements of the VCAA.  The VCAA 
notice letter should specifically inform 
the veteran of the information and 
evidence needed to substantiate a claim 
under this provision of law.

2.  After obtaining any additional 
evidence identified by the veteran or his 
representative as a result of the VCAA 
notice letter, VBA should forward the 
veteran's VA claims folder for review by 
an appropriately qualified physician.  
Based on the medical record, the 
reviewing physician should identify any 
disability of the back or concussion 
residuals which resulted from or were 
aggravated by the veteran's September 
2001 fall or subsequent VA treatment.  If 
the reviewer determines that VA treatment 
(or lack of treatment) resulted in any 
claimed disability (or aggravated any 
such disability), the examiner should 
determine whether: (1) such additional 
disability was due to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA, or (2) was the result 
of an event which was not reasonably 
foreseeable.  If the reviewer deems it 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal, taking into 
consideration any additionally submitted 
or obtained evidence.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

